            Case
            Case2:21-cv-00199-JCM-DJA
                 2:21-cv-00199-JCM-DJA Document
                                       Document10
                                                9 Filed
                                                  Filed02/10/21
                                                        02/17/21 Page
                                                                 Page11of
                                                                        of22




 1   NORTH LAS VEGAS CITY ATTORNEY
     Micaela Rustia Moore, Nev. Bar No. 9676
 2   City Attorney
 3   Claudia E. Aguayo, Nev. Bar No. 8351
     Assistant City Attorney
 4   Marisa Rodriguez, Nev. Bar No. 13234
     Senior Deputy City Attorney
 5   Daniel S. Ivie, Nev. Bar No. 10090
 6   Deputy City Attorney
     2250 Las Vegas Blvd. North, Suite 810
 7   North Las Vegas, Nevada 89030
     Telephone: (702) 633-1050
 8   Facsimile: (702) 649-8879
 9
     Attorneys for Defendants
10
                             IN THE UNITED STATES DISTRICT COURT
11
12                                        DISTRICT OF NEVADA

13    VERONICA HOWARD,                                CASE NO. 2:21-cv-00199-JCM-DJA
14
                             Plaintiff,
15
             v.
16                                                    STIPULATION AND ORDER
17    CITY OF NORTH LAS VEGAS, a municipal            EXTENDING TIME FOR
      corporation, RYANN JUDEN; SEAN                  DEFENDANTS TO RESPOND TO
18    HOEFFGEN; CINDY MARSHALL; and                   COMPLAINT
      ERIN TELLEZ,
19
20                           Defendants.

21
22          Plaintiff Veronica Howard (“Plaintiff”) and Defendants, CITY OF NORTH LAS
23
     VEGAS, and RYANN JUDEN (“Defendants”), by and through their attorneys of record,
24
     hereby stipulate to the following:
25
     ///
26
     ///
27
     ///
28

                                                  1




     #R10IWB0Q0D5HZQv1
            Case
            Case2:21-cv-00199-JCM-DJA
                 2:21-cv-00199-JCM-DJA Document
                                       Document10
                                                9 Filed
                                                  Filed02/10/21
                                                        02/17/21 Page
                                                                 Page22of
                                                                        of22




 1          IT IS STIPULATED that Defendants may have up to and including March 1, 2021 to
 2   file a response to Plaintiff’s Complaint in order to include all unserved and proper parties.
 3    DATED this 10th day of February, 2021               DATED this 10th day of February, 2021
 4                                                        LAW OFFICES OF ROBERT SPRETNAK
      NORTH LAS VEGAS CITY ATTORNEY
 5
 6    By /s/ Daniel S. Ivie, Esq.                         By   /s/Robert P. Spretnak, Esq.
                                            _                                                        _
 7                                                        Robert P. Spretnak, Nev Bar No. 5135
      Micaela Rustia Moore, Nev. Bar No. 9676
 8    City Attorney                                       8275 S. Eastern Avenue, Suite 200
      Claudia E. Aguayo, Nev. Bar No. 8351                Las Vegas, Nevada 89123
 9    Assistant City Attorney                             Attorneys for Plaintiff
10    Marisa Rodriguez, Nev. Bar No. 13234
      Senior Deputy City Attorney
11    Daniel S. Ivie, Nev. Bar No. 10090
      Deputy City Attorney
12    2250 Las Vegas Blvd. North, Suite 810
13    North Las Vegas, Nevada 89030
      (702) 633-1050
14    Attorneys for Defendants
15
            IT IS SO ORDERED.
16
17
              February 17, 2021
     Dated: __________________                           __________________________________
                                                   ___________________________________
18
                                                   DANIELJames C. Mahan
                                                           J. ALBREGTS
                                                         United
                                                   UNITED STATESStatesMAGISTRATE
                                                                       District Judge JUDGE
19
20
21
22
23
24
25
26
27
28

                                                      2




     #R10IWB0Q0D5HZQv1
